Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 7-15, 21-31 are presented for examination.  Claims 1-6, 16-20 are cancelled.
Preliminary amendment to the claims dated 7/20/20 is acknowledged.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 7-15, are drawn to, “receive over an encrypted network connection established between the system and a device, first authentication information from the device, the first authentication information indicating authenticity of the device; obtain a token associated with the device, and provide the token to the device; acquire from the device, information related to the device; store in a directory, the information related to the device in association with the token; receive from a network entity, a request to communicate with the device; and provide to the network entity, in response to the request, information related to the token that enables the network entity to communicate with the device, etc.,”, classified in H04L63/0869.cpc.
Claims 21-25, are drawn to, “establishing a connection between a device and a server; determining a symmetric key to encrypt communication between the device and the server by at least negotiating a shared secret which the symmetric key is derived from; providing the device with first authentication information authenticating the server; based at least in part on the device authenticating the first authentication .,”, classified in G06F15/17375.cpc.
Claims 26-31, are drawn to, “obtain, from a device, first information for authenticating the device; generate a token associated with the device based at least in part on the first information; provide the token to the device; obtain, in response to the token, second information; maintain in a directory an association between the second information and the token such that the token can be obtained from the directory using the second information; receive, from a network entity, a request to communicate with the device, provide, to the network entity, in response to the request, the token, etc.,”, classified in H04L63/0823.cpc.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classification groups or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.

The inventions are distinct, each from the other because of the following reasons:
In the instant case, invention I has separate utility such as, usage of receive over an encrypted network connection established between the system and a device, first authentication information from the device, the first authentication information indicating authenticity of the device; obtain a token associated with the device, and provide the token to the device; acquire from the device, information related to the device; store in a directory, the information related to the device in association with the token; receive from a network entity, a request to communicate with the device; and provide to the network entity, in response to the request, information related to the token that enables the network entity to communicate with the device, etc, lacking one or more of the particulars of inventions II and III.  Invention II has separate utility such as, usage of establishing a connection between a device and a server; determining a symmetric key to encrypt communication between the device and the server by at least negotiating a shared secret which the symmetric key is derived from; providing the device with first authentication information authenticating the server; based at least in part on the device authenticating the first authentication information, obtaining, from the device, second authentication information authenticating the device; generating a token identifying the device; storing the token in a directory of devices; receiving from a network entity a request to communicate with the device; and providing the token from the directory of devices to the network entity to allow the network entity to authenticate the device, etc, lacking one or more of the particulars of inventions of I and III.  Please see MPEP 806.05. 

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search H04L63/0869.cpc. (not required for the inventions II and III). 
Group II search (claims under Group II) would require use of search G06F15/17375.cpc (not 
Group III search (claims under Group III) would require use of search H04L63/0823 (not required for the inventions I and II). 

Inventions in the same statutory classification groups are also considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification as shown above, the extensive search required for one group is not required for the other groups as shown above, and have acquired a separate status in the art because of their recognized divergent subject matter as shown above, restriction for examination purposes as indicated is proper.   

A voice message was left on 5/28/21 to Mr. Jaron K. Burner, to request an oral election for the above restriction requirement. Since, no response was received till date, this written restriction requirement has been provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2493